Citation Nr: 1540082	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-26 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for a higher level of aid and attendance under the provisions of 38 U.S.C.A. § 1151 due to VA medical treatment in July and August 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from July 1983 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2010.  A transcript of this hearing is of record.

This case was previously before the Board in December 2010, October 2012, and November 2013 when, in pertinent part, the current appellate claim was remanded for further development to include obtaining an adequate medical examination and opinion regarding this case.  In August 2014, the Board promulgated a decision which denied the current appellate claim.

The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2015 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's August 2014 decision, and remanded the matter for further action consistent with the JMR.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

The Veteran essentially contends that he suffered additional disability to his existing quadriplegia due to VA treatment in 1999, after medical personnel attempted to reposition him using his halo head frame.  He maintains that he had some use of his upper extremities prior to his hospitalization in July 1999, and that he has had no use of his upper extremities and requires assistance from others for daily routine care since that incident. 

The Board notes that various VA medical opinions were obtained in this case in November 2007, February 2011, March 2012, May 2012, May 2013, and March 2014.  Although the Board found deficiencies in the opinions prior to March 2014, as detailed in the August 2014 decision, the Board found that the March 2014 opinion was adequate for resolution of this case, and denied the current appellate claim.  In pertinent part, the Board noted that the clinician who promulgated this opinion was identified as a physiatrist, and that the evidence of record showed this was a spinal cord injury specialist as required by the prior remand directives.  

Despite the foregoing, the Board observes that the July 2015 JMR found that the March 2014 VA medical opinion was not adequate for resolution of this appeal.  Among other things, the JMR concluded that there had not been compliance with the prior remand directives as the clinician was not identified as a neurosurgeon or spinal cord injury specialist.  The JMR also found that the question presented to the clinician did not adequately address the issue in this case.

In view of the directions contained in the JMR, the Board must remand this matter for compliance with the Court's July 2015 Order granting the JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his quadriplegia condition since October 2012.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Forward the claims file to a spinal cord injury specialist or a neurosurgeon for review and an opinion as to whether the Veteran has additional disability due to VA treatment in July/August 1999, and whether any identified additional disability resulted in the need for a higher level of aid and attendance than existed prior to the surgeries.  The opinion provider should indicate that the claims folder was reviewed.  If deemed necessary, the Veteran should undergo a VA examination and/or appropriate diagnostic testing.  

Specifically, the opinion provider should render an opinion as to whether it is at least as likely as not the Veteran has additional disability due to VA treatment in July/August 1999, and, if so, a description of that disability should be provided as well as whether the additional disability resulted in the need for a higher level of aid and attendance than was present prior to the surgeries.  Further, the opinion provider should address whether it is at least as likely as not that the Veteran's disability level would be at its current level had the VA technician in July/August 1999 not destabilized Veteran's spine, thus requiring the additional surgeries.

It would be helpful if the opinion provider included a discussion of the natural progression of the effects of the Veteran's disability over time. 

A fully articulated medical rationale for the opinion expressed should be set forth in the report. The opinion should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

If the opinion provider is unable to offer the requested opinion, it is essential that the reason for this be explained.  

2.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2014, and provided an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




